Title: To James Madison from George W. Erving, 11 November 1802
From: Erving, George W.
To: Madison, James


					
						Sir,
						American Consulate London, Novr. 11. 1802
					
					I have this day drawn a Bill of Exchange upon you for Two thousand five hundred and fifty five Dollars at thirty days sight in favor of Laurence Williams Esquire of this place or his order.  This is for the service of the Agency for the relief and protection of American Seamen, according to particulars contained in my dispatch of Octr. 21st. to Nov. 5th. which went by the English Ship Mary, Thomas Temple Master on board which Vessel I sent as passengers eighty two of our distressed Seamen.  I have the honor to be With the most perfect respect Sir, your very Obed. Servt.
					
						George W Erving
						Agent
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
